Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Concery Lee Richardson a/k/a Concerey                 Appeal from the 5th District Court of Cass
Lee Richardson, Appellant                             County, Texas (Tr. Ct. No. 2012-F-00139).
                                                      Memorandum Opinion delivered by Justice
No. 06-13-00012-CR         v.                         Carter, Chief Justice Morriss and Justice
                                                      Moseley participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Concery Lee Richardson a/k/a Concerey Lee Richardson, has
adequately indicated his inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 28, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk